COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 MGA INSURANCE COMPANY, INC.                                   No. 08-16-00192-CV
 D/B/A GAINSCO AUTO INSURANCE                  §
 AND/OR GAINSCO AUTO                                               Appeal from
 INSURANCE AGENCY, INC.,                       §
                                                                353rd District Court
                       Appellant,              §
                                                             of Travis County, Texas
 v.                                            §
                                                            (TC # D-1-GN-16-002546)
 SAMLA JIFT VELASQUEZ-RAMIREZ,                 §

                       Appellee.               §


                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order costs be assessed against the party

incurring same. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating